               Case 1:19-cv-01627-AWI-SAB Document 31 Filed 05/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       JOSE TRUJILLO,                                               Case No. 1:19-cv-01627-AWI-SAB

12                        Plaintiff,                                  ORDER STAYING ALL PROCEEDINGS
                                                                      IN THIS MATTER AGAINST
13               v.                                                   DEFENDANT J.C. PENNEY COMPANY
                                                                      PURSUANT TO 11 U.S.C. § 362
14       ETHAN CONRAD, et al.,
                                                                      (ECF No. 30)
15                        Defendants.

16

17              Plaintiff Jose Trujillo filed this action on November 13, 2019. (ECF No. 1.) On May 19,
                                             1
18 2020, Defendant J.C. Penney Company, Inc., filed a notice of automatic stay pursuant to 11

19 U.S.C. § 362.
20              Pursuant to 11 U.S.C. § 362(a), all actions against a defendant who has filed a bankruptcy

21 petition are automatically stayed once the petition is filed. Sternberg v. Johnston, 595 F.3d 937,

22 943 (9th Cir. 2010).

23 ///

24 ///

25 ///

26 ///
27
     1
         The Court notes that the filing indicates the real party in interest J.C. Penney Corporation, Inc., was erroneously
28 sued as J.C. Penney Company, Inc. (ECF No. 30.)


                                                                  1
            Case 1:19-cv-01627-AWI-SAB Document 31 Filed 05/21/20 Page 2 of 2


 1          Accordingly, all proceedings in this matter against Defendant J.C. Penney Company,

 2 Inc., have been stayed pursuant to Section 362(a) of Title 11, United States Code.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     May 20, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
